El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Por la Ley núm. 53'ele 11 de julio de 1921 (pág. 387) según fné enmendada por la núm. 60 de 30 de abril de 1928 (pág*. *486467) so creó la Comisión de Hogares Seguros y se ordenó al Comisionado del Interior de Puerto Rico cine construyera en cualquier municipio de esta Isla y en terrenos de El Pueblo do Puerto Rico casas con el fin de suministrar viviendas adecuadas a artesanos, obreros y otros trabajadores, a un costo razonable. Dichas casas serán alquiladas, adminis-tradas y vendidas de acuerdo con las Reglas y Reglamentos no incompatibles con esa ley adoptados por la Comisión creada, y arrendadas por un canon bajo. Transcurrido cierto número de años el arrendatario adquirirá en propiedad la casa y solar arrendados. Dispone además dicha, ley que los solares y las construcciones levantadas no serán nunca ob-jeto de embargo o hipoteca y que sólo podrán venderse o arrendarse de acuerdo con las disposiciones de ella. Provee igualmente que no podrán arrendarse esas propiedades a ninguna persona que' no fuere ciudadana de los Estados "Uni-dos, ienga entradas en exceso de $1,500 al año o tenga otra propiedad en Puerto Rico o en cualquiera otra parte cuyo valor exceda de $300. Asimismo,- que el Procurador General, a solicitud del Comisionado del Interior podrá desahuciar al arrendatario en caso de que cualquiera de las condiciones es-pecificadas por la ley no sea observada y que toda persona que a sabiendas alquile o arriende para beneficio pecuniario cualquier vivienda construida en terrenos pertenecientes a El Pueblo de Puerto Rico será culpable de delito menos grave.
Á virtud de la Resolución Conjunta número 47 de 15 de mayo do 1933 (pág. 743) se creó la División de Hogares. Se-guros en el Departamento del Trabajo de Puerto Rico y las facultades originalmente otorgadas por la Ley 53 do .1921, supra, al Comisionado del Interior fueron transferidas al Co-j misionado del Trabajo de Puerto Rico. Véanse también las Leyes núm. 250 de 15 de mayo de 1938 (pág. 492) y núm. 144 de 13 de mayo de 1943 (pág. 445).
líe conformidad con la Lejr núm. 53 de 1921 a que antes nos hemos referido ampliamente, en 29 de marzo de .1928 *487Regino Gómez Leandry en representación de sns seis 3iijos menores de edad celebró un contrato de arrendamiento con derecho a propiedad en relación con un solar situado en el Barrio Obrero, de Santurce, y cinco días más tarde adquirió de doña Juana Capó, por escritura pública, una casa enclar vada en el mismo. En 20 de agosto de 1941 María Dolores Gómez de Rivera, una de las hijas de'Regino Gómez Leandry, falleció en la ciudad de Nueva York, dejando tres hijos me-nores de edad, llamados José Rafael, Helen y Thomas Rivera. En procedimiento seguido ante la Corte de Distrito de San Juan estos tres niños fueron declarados únicos y universales herederos de su señora madre y mediante la correspondiente solicitud de autorización judicial la-misma corte autorizó la venta en pública subasta de la participación de los menores en la referida casa y solar. Celebrada ésta la buena pro co-rrespondió a Tomás Collazo Verdejo, uno de los aquí deman-dados. Posteriormente, o sea en 6 de febrero de 1942, Jesús María Gómez,, otro de los hijos de Regino Gómez Leandry, por escritura pública vendió su condominio al citado Tomás Collazo Verdejo.
Con fecha 7 de septiembre de 1944 Ismael, Graciela H., Luz María y José Rafael Gómez, o sea los cuatro hijos res-tantes de Regino Gómez Leandry acudieron ante la extinta Corte de Distrito de San Juan con una demanda solicitando la nulidad de las escrituras a virtud de las cuales se traspa-saron a Tomás Collazo Verdejo los condominios pertenecien-tes a los tres hijos de María Dolores Gómez de Rivera y a Jesús María Gómez, basándose' principalmente en que dichos traspasos habían sido hechos sin que Collazo Verdejo cum-pliera con los requisitos exigidos por la Comisión de Hoga-res Seguros bajo la Ley de 1921 y con los Reglamentos a virtud de ella aprobados. Solicitaron asimismo que mediante consignación en la Secretaría de dicha, corte de distrito de las sumas en que los referidos condominios fueron vendidos se les traspasaran y cedieran los mismos a ellos.
*488En la demanda figuraban como demandados ol adquirente original Tomás Collazo Verdejo, la hermana de éste, Esther Collazo Verdejo, a quien Tomás le había cedido por escritura pública los dos condominios por 6.1 adquiridos, así como Jesús María Gómez y los menores José Rafael, Helen y Thomas Rivera Gómez por haberse negado estos últimos a unirse como demandantes.
En su contestación los demandados admitieron ciertos he-chos, negaron otros y como defensas especiales alegaron, en-tre otras cosas, que los demandantes no son dueños ni tienen ningún derecho, interés o participación en el inmueble objeto del pleito; y que la acción, de proceder, ha debido ser esta-blecida por El Pueblo de Puerto Rico y no por los aquí de-mandantes.
Trabada así la contienda, fue el pleito a juicio y la corte inferior dictó sentencia declarando nula la adjudicación hecha a favor de Tomás Collazo Verdejo de la participación corres-pondiente a los tres hijos de María Dolores Gómez de Rivera; declarando .nulo y sin ningún valor el traspaso hecho a favor del referido Collazo Verdejo por Jesús María Gómez; y de-clarando asimismo nulo y sin valor alguno el traspaso hecho por Tomás Collazo Verdejo a su hermana Esther Collazo Verdejo. Condenó también a los demandados al pago de las costas, incluyendo $75 para honorarios de abogado. Contra la sentencia así dictada los demandados han apelado para ante este Tribunal y en su alegato sostienen que la corte inferior cometió error al declarar con lugar la demanda, toda vez que los demandantes no tienen capacidad para demandar, teniéndola tan sólo El Pueblo de Puerto Rico; al dictar sen-tencia a favor de los demandantes, ya que si ellos vendieron sus participaciones, mientras no se rescinda la escritura' de compraventa son los adquirentes y no ellos quienes continúan siendo dueños de la propiedad en cuestión; y al no resolver que el título de Esther Collazo Verdejo fue tácitamente apro-bado por la Comisión de Hogares Seguros del Departamento del Trabajo.
*489 Es incuestionable que de conformidad con los términos de la ley creadora de la Comisión de Hogares Seguros cualesquiera traspasos de las casas, solares y granjas por ella cedidos tienen que tener su aprobación. La prueba en este caso no revela que los liecbos en favor de Tomás Collazo Verdejo y por éste a su hermana Esther Collazo Verdejo fueran en forma alguna ratificados por dicha Comisión. Empero, no es necesario que resolvamos si a virtud de la carencia de esa aprobación de los traspasos por la Comisión los mismos resultan ser nulos o no. El error inicial señalado por los apelantes es, conforme se ha visto, que los demandantes carecen de capacidad para demandar. Si se examina la demanda y la súplica de ella se verá que la misma está dirigida a anular los traspasos hechos a favor de Collazo Verdejo y a lograr que las participaciones de éste o de su hermana Esther sean transferidas a los demandantes. La demanda, podría decirse, es una de nulidad y retracto. Si interpretamos ésta como una de nulidad, no vemos en verdad qué derecho pueden tener los demandantes a solicitar que se anulen los traspasos hechos a Collazo Verdejo. La situación en ese caso resultaría ser idéntica a aquélla que surgiría si A, B, y G fueran dueños en común pro indiviso de un inmueble y G traspasara a un tercero su participación, resultando nulo e írrito tal traspaso por cualquier motivo. No podría concebirse que Ay B, debido a la nulidad del traspaso hecho por G, tuvieran derecho a atacar el mismo y a insistir en que la participación de G les fuera adjudicada, previa consignación del valor de esa participación. Tal ataque o alegación de nulidad podrían hacerlos el propio C, o en su defecto sus causahabientes, pero nunca personas extrañas, como resultarían serlo A y B. , Igual situación surge aquí con los demandantes. Ellos nada tienen que ver con la supuesta nulidad de los traspasos hechos a Collazo Verdejo. Desde luego, además de la impugnación de los propios cedentes y sus causahabientes, los *490traspasos podrían ser atacados por la propia Comisión de Hogares Seguros. Véanse artículos 6(c) e (i) y 21 de ]a Ley 58 de 1921.
Diremos a fortiori que no estamos olvidando, por supuesto, que de conformidad con la escritura número 17, otorgada en 25 de marzo de 1943, los aquí demandantes, quienes para esa feclia ya eran todos mayores de edad, vendieron sus respec-tivas participaciones a Milagros y Eduardo Gómez Martínez, hijos del propio Kegino Gómez Leandry en un segundo ma-trimonio. Dicha escritura fue admitida en evidencia y no creemos que pudieran variarse los términos de la misma con el testimonio de Gómez Leandry en la forma en que éste se desarrolló. El hecho do que dicha escritura pudiera resul-tar nula al no haberse aprobado por la Comisión de Hogares Seguros no desempeña papel de importancia, ya, que la misma debe considerarse válida y eficaz hasta tanto ella sea decla-rada nula por un tribunal de jurisdicción competente o hasta que ios otorgantes la dejen sin efecto. Así pues, si los aquí demandantes habían vendido sus participaciones on la pro-piedad ellos no tenían interés alguno en la misma y en su consecuencia por este motivo adicional carecían también de personalidad para demandar.
Si interpretamos la demanda como una a virtud de la cual los demandantes desean, en su carácter de copartícipes, retraer los condominios vendidos a Collazo Verdejo, necesariamente tenemos que resolver que cualquier derecho quo ellos pudieran tener en ese sentido prescribió años antes de entablar su demanda. Decimos esto tomando especialmente en consideración que la demanda en este caso fue radicada tres años 7 meses y 20 días después de haberse efectuado la adjudicación de la participación de los herederos de María Dolores Gómez de Rivera y 2 años 7 meses un día después de haberse suscrito la escritura a virtud de la cual Jesús María Gómez traspasó su participación a Tomás Collazo Verdejo. ' Según el artículo 1414 del Código Civil el retracto le*491gal deberá ejercitarse dentro de nueve días contados desde la inscripción en el registro, y en sn defecto, desde que el re-trayente hubiera tenido conocimiento de la venta. En este caso no hubo prueba específica de la fecha en que los deman-dantes tuvieron conocimiento de la adjudicación y venta a Collazo Verdejo, aunque de la transcripción sí se desprende que Regino Gómez Leandry, padre de los demandantes, supo de la adjudicación a Collazo Verdejo, 3 ó 4 meses después de hciberse ésta efectuado.

Debe revocarse la sentencia dictada por la corte inferior y declararse sin lugar la demanda, con costas.